Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule which prohibits inmates from attempting to organize a demonstration. The misbehavior report relates that a security staff investigation revealed that petitioner was circulating through the prison population making inflammatory remarks regarding the terrorist attacks of September 11,
2001 and attempting to organize Muslim inmates to commit acts detrimental to the order of the facility. We reject petitioner’s assertion that the misbehavior report was insufficient to adequately apprise him of the charge against him due to the failure to provide him with specifics as to the time and place of the incident. Inasmuch as the charge resulted from an ongoing investigation and involved petitioner’s attempt to rally support from various inmates, we find no error in the omission from the misbehavior report of specific dates and times (see Matter of Mays v Goord, 285 AD2d 847 [2001], lv denied 97 NY2d 603 [2001]; Matter of Moore v Goord, 279 AD2d 682 [2001]). Moreover, testimony at the hearing and confidential information constitute substantial evidence of petitioner’s guilt (see Matter of Millan v Goord, 284 AD2d 827 [2001]). We note that the in camera review of the confidential information confirms that the Hearing Officer made an independent assessment of the reliability and credibility of the information provided (see Matter of Knight v Goord, 267 AD2d 523 [1999], lv denied 94 NY2d 760 [2000]).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.